Case 3:18-cv-01310-RDM-JFS Document 35 Filed 09/03/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CASEY DOOLEY,
3:18-CV-1310
Plaintiff,
: (JUDGE MARIANI)
Vv. : (Magistrate Judge Saporito)

JOHNE.WETZEL, Secretary ofthe
Pa. D.O.C., et al.,

Defendants.

ORDER

AND NOW, THIS 3RD DAY OF SEPTEMBER 2020, upon de novo review of
Magistrate Judge Saporito’s Report and Recommendation (“R&R”) (Doc. 28) and all other
relevant documents, IT IS HEREBY ORDERED THAT:
1. The R&R (Doc. 28) is ADOPTED to the extent consistent with this Order.
2. For the reasons set forth in the R&R (Doc. 28, at 20-24) and in accordance with the
Court of Appeals for the Third Circuit's opinion in Dooley v. Wetzel, 957 F.3d 366 (3d
Cir. 2020), Plaintiffs Complaint (Doc. 1-1) is DISMISSED WITHOUT PREJUDICE for
failure to state a claim upon which relief may be granted pursuant to 28 U.S.C. §
1915A(b)(1) and 42 U.S.C. § 1997e(c) and WITH LEAVE TO AMEND.
3. Plaintiff shall file an Amended Complaint within 45 days of the date of this Order.
4, Defendants’ Objections (Doc. 29) to the R&R are OVERRULED.
5. Defendants’ Motion to Dismiss Complaint/Motion for Summary Judgment (Doc. 5) is

DENIED WITHOUT PREJUDICE.
Case 3:18-cv-01310-RDM-JFS Document 35 Filed 09/03/20 Page 2 of 2

6. Plaintiff's motion for leave to file an amended complaint (Doc. 31) is DEEMED
MOOT.
7. The Clerk of Court is directed to remand this case to Magistrate Judge Saporito

for further proceedings consistent with this Order.

 

A

?y
777 dh
Robert D. Marfani
United States District Judge
